DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2022 has been entered. 
This action is in response to the papers filed on January 25, 2022.  Applicants’ arguments filed January 25, 2022 have been entered.  Claim 70 has been amended, claims 1-69, 71-74, 76-78, 81-82, 84-106, 109-110, 112-118, and 120-162 have been cancelled, and no claims have been newly added.  Accordingly, claims 70, 75, 79, 80, 83, 107, 108, 111, 119, and 163-166 are pending and under current examination.

Priority
Acknowledgment is made of applicant's claim for priority to the filing dates of PCTApplication Serial No. US2013/068463 filed on November 5, 2013 and United StatesProvisional Patent Application Serial No. 61/721,111 filed on November 6, 2012
Response & Maintained Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
	Claims 70, 75, 79, 80, 83, 107, 108, 111, 119, and 163-166 remain rejected, in modified form, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Abbott et al. (Pub. No.: US 2011/0189287; Pub. Date: Aug, 4, 2011), Myers et al. (Pub. No.: US 2007/0122455; Pub. Date: May 31, 2007), and Bockman et al. (Patent No.: 6,165,514; Pub. No.: Dec. 26, 2000) for reasons of record.
The amended claims recite a microsheet comprising: a nanoscale polymer layer having a wound active agent incorporated therein, wherein said wound active nanoscale polymer layer is a polyelectrolyte multilayer comprising alternating layers of at least one positively charged polyelectrolyte and at least one negatively charged poly electrolyte; and a water soluble sacrificial polymer layer from about 1 pm thick to about 10,000 µm thick adjacent to said nanoscale polymer layer, said sacrificial polymer layer having a second wound active agent incorporated therein, and wherein said first wound active agent is selected from the group consisting of a silver ion, a silver ion salt and a silver ion nanoparticle and said second  wound active agent is a metal ion antibiofilm agent selected from the group consisting of a gallium ion, a gallium ion salt, a gallium ion nanoparticle, and a gallium alloy, and wherein said metal ion antibiofilm agent is provided in an amount effective to inhibit biofilm formation.  
Regarding claims 70, 75, 111, 119, and 163-166 Abbott discloses a wound dressing medical article comprising a polymer multilayer of sequential and repeat 2 a day [0053],  with a load of between 0.01and 500 µg/cm2  [000052] and [0056] which means that release rate can be over at least 2  or over 30 days, wherein the nanoscale polymer with active agent  deposited on a support, wherein said support comprises am active agent such as antimicrobial silver [0052] that is  water  soluble [0044],is from about 1 micrometer to 10 mm thick [0046], and comprises polyvinyl alcohol [0044] and wherein the microsheet has a compliance from 3kPa to 5GPA [0042] and the support layer has the Young’s modulus of 1-600kPA and preferably about 10-100kPa for mechanical properties equivalent to biological tissue [0227], the limitation of a the Young’s modulus overlapping the range of 0.1 to 10GPa is met.
The polymeric support of Abbott that is water soluble and made up of polyvinyl alcohol with antimicrobial silver active agents is equivalent to the instantly claimed  water soluble sacrificial layer 
But Abbott does not disclose the limitation wherein the sacrificial polymer layer has a thickness variation of less than 20% of the average thickness when measured in the cross section or wherein the second wound active agent is gallium ion or gallium alloy.



Additionally, in the same field of endeavor as wound healing medical articles (abstract) such as bandages or wound coverings to promote healing (column 8 lines 41-54), Bockman discloses wherein the composition includes gallium in salt forms such as gallium nitrate, gallium chloride, gallium fluoride etc., coordinated gallium ions (column 6 lines10-30) in a therapeutic range of 1.0 to 150 µM (column 9 lines 40—50).  The therapeutic range of Bockman encompasses the range found disclosed in the instant specification effective to inhibit biofilm formation (instant specification Figure 51).  



Regarding claim 79, Abbott discloses wherein the positively charged polyelectrolye is selected from poly(L-lysine), poly(ethylene imine), and poly(allylamine hydrochloride) [0019].

Regarding claim 80, Abbott discloses wherein the negatively charged polyelectrolye polyglutamic acid [0080].
Regarding claim 83, Abbott discloses wherein the active agent is dispersed in the polymer multilayer [0043].



It would have been prima facie obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Abbott to include multiple wound active agents in a nanoscale polymer matrix comprising a wound dressing medical article comprising a polymer multilayer of sequential and repeat application of layers the alternating addition of anionic and cationic polyelectrolytes [0076], wherein the positively charged polyelectrolye is selected from poly(L-lysine), poly(ethylene imine), and poly(allylamine hydrochloride) [0019] and the negatively charged polyelectrolye is polyglutamic acid [0080]; wherein specific embodiments include at least 4 alternating layers with multiple wound active agents ([0056], [0128], and [0129]); wherein the cationic polymer includes poly acrylic acid [0131]; wherein the definition of wound active agent includes anti-infective agents such as ionic silver or silver nanoparticles  [0075] or alternatively wherein the nanoscale polymer with active agent  deposited on a support, wherein said support is from about 1 micrometer to 10 mm thick [0046] and wherein said support comprises a polymeric support [0052] comprising soluble polyvinyl alcohol [0044] as a matter of design 

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Abbott et al. and Myers et al. for the water soluble polyvinyl alcohol film layer to be uniform as disclosed by Myers in the wound dressing medical article comprising a polymer multilayer of sequential and repeat application of layers comprising at least one wound active agent, wherein the wound active agent is an antimicrobial incorporated into the polymer multilayer [0056], [0057], [0075] and [0076] as disclosed by Abbott as a matter of combining prior art elements according to known methods to yield predictable results as instantly claimed with a reasonable expectation of success, at the time of the instant invention.  One of ordinary skill in the art would be motivated to have a uniform thickness in order to have a uniform dissolution rate, uniform contact to a surface, a homogenous presence of a drug or agent that might be present in the support, and a uniform stability/strength throughout the substrate layer.  One who would have practiced the invention would have had a reasonable expectation of success because Abbott had already disclosed wound 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Abbott et al., Myers et al., and Blockman et al.  to include  gallium ion salt in the sacrificial support layer as disclosed by Blockman as a simple substitution of one active agent for another with a reasonable expectation of success in the wound dressing medical article comprising a polymer multilayer of sequential and repeat application of layers comprising at least one wound active agent, wherein the wound active agents include antimicrobials incorporated into the polymer multilayer [0056], [0057], [0075] and [0076] as disclosed by Abbott as a matter of combining prior art elements according to known methods to yield predictable results as instantly claimed with a reasonable expectation of success, at the time of the instant invention..  One of ordinary skill in the art would be motivated to use the combination of silver iions and gallium as silver ions is a wound active agent that acts as an antimicrobial as disclosed by Abbott [0056] and the gallium disclosed by Blockman has been found to mimic the beneficial biological effects of TGFB beta, without the detrimental effects which inducing the synthesis of new matrix components in a manner that stimulates natural, normal conditions of repair, healing and augmentation of tissue as evidenced by Blockman (column 5 lines 35-45, column 4 line 61 through column 5 line 3, column 7 line 17-35).  One who would have practiced the invention would have had a reasonable 
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of the claimed invention.
Response to Arguments:
To the extent that Applicants’ arguments are pertinent to the rejection, they are addressed as follows: 
	Applicant traverses the 103 type rejection arguing that none of the references disclose a sacrificial layer containing gallium ion, gallium ion salt gallium ion nanoparticle and gallium alloy.  The claim has been amended to require the sacrificial polymer layer to be water soluble.  Abbott does not disclose that the sacrificial polymer layer can contain a would active agent.  The gallium ions or alloy is specific to be in the sacrificial polymer layer and not a metal support layer.  Bockman does not disclose gallium agents in the sacrificial layer.  Abbot does not disclose a water-soluble sacrificial polymer layer that comprises and active agent, but rather a solid support that comprises silver.  The solid support is separate and distinct from a water soluble layer.

Applicant’s argument has been fully considered, but not found persuasive.  Abbott discloses a wound dressing (claim 9) comprising solid support comprising releasable antimicrobial silver, wherein said solid support  is a polymeric support [0052], wherein said polymeric support is water soluble [0044], wherein said solid support is made of polyvinyl alcohol [0048] and wherein said support layer is from about 1 micrometer to 10 mm thick [0046].  Abbott’s discloses the polymeric support that is water soluble, made up of polyvinyl alcohol, and about 1 micrometer to 10 mm thick is structurally identical to the instantly claimed sacrificial layer.  The difference between Abbott and the instant claim is that the active in Abbott is releasable antimicrobial silver, while the instantly claimed active is gallium.  The polymer support layer is not a metal layer as Applicant argues, but rather a polymer wherein said polymer is polyvinyl alcohol and wherein said polymeric layer contains antimicrobial silver as fully set forth above.   In the same field of endeavor of healing medical articles (abstract) such as bandages or wound coverings to promote healing (column 8 lines 41-54) Bockman discloses wherein the active agent includes gallium in salt forms such as gallium nitrate, gallium chloride, gallium fluoride etc., coordinated gallium ions (column 6 lines10-30) in a therapeutic range of 1.0 to 150 µM (column 9 lines 40—50).
	Accordingly, the rejection is maintained for the reasons of record and the above response to arguments.
Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617